 



Exhibit 10.68
Amendment to Stock Option Agreement
     This Amendment to Stock Option Agreement (the “Amendment”) is made on the
___ day of December, 2006 by and between Cyberonics, Inc., a Delaware
corporation (the “Company”) and
                                                             (“Optionee”).
     Whereas, the Company and Optionee entered into a Stock Option Agreement
having a grant date of May 2, 2001 (the “Agreement”); and
     Whereas, the Company has undergone an extensive investigation of its option
grant practices and procedures; and
     Whereas, that investigation has revealed that the options granted under the
Agreement were misdated; and
     Whereas, the Company and Optionee have mutually agreed to amend the
Agreement to modify the Date of Grant and Exercise Price per Share;
     Now, Therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Section I, Notice of Stock Option Grant of the Agreement is amended to
delete the stated Date of Grant and Exercise Price per Share and substitute the
following:

     
“Date of Grant
  April 30, 2001
 
   
Exercise Price per Share
  $11.47”

     2. This Amendment supersedes all prior agreements, amendments,
understandings, negotiations, and discussion, oral or written, related to such
subject matter.
     3. Except as expressly amended herein, the terms of the Agreement remain
unchanged.
     4. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Signatures by facsimile shall bind the parties hereto.

             
OPTIONEE
      CYBERONICS, INC.    
 
           
 
  By:        
 
           
 
      John A. Riccardi    
 
      Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Schedule of Optionees

      Name    
Appel, Stanley
   
Coelho, Tony
   
Olsen, Alan
   
Reese, Terry
   
Strauss, Michael
   

 